Citation Nr: 1105451	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-27 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1. Entitlement to service connection for a cardiovascular 
disability.

2. Entitlement to service connection for stress fractures of the 
feet and legs.

3. Entitlement to an initial evaluation in excess of 10 percent 
for left lower extremity venous insufficiency.

4. Entitlement to an initial evaluation in excess of 10 percent 
for right lower extremity venous insufficiency.

5. Entitlement to a total rating, for compensation purposes, 
based on individual unemployment (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel


INTRODUCTION

The Veteran had active service from May 2004 to January 2005.

These matters come to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Nashville, 
Tennessee Regional Office (RO) of the Department of Veterans 
Affairs (VA) that, in pertinent part, denied service connection 
for a cardiovascular disability and stress fractures of the feet 
and legs and granted service connection for bilateral lower 
extremity venous insufficiency and assigned a 10 percent 
evaluation, respectively, for each, effective January 20, 2005.  
The appeal also comes from a June 2006 rating decision of the 
Louisville, Kentucky RO that denied entitlement to TDIU.  The 
matters were previously before the Board in May 2009 at which 
time they were remanded for additional development.

The record demonstrates that service connection was initially 
established for venous insufficiency of the left and right lower 
extremities in a July 2005 rating decision.  Thereafter, in 
October 2005, the Veteran filed a claim for TDIU (which was also 
considered a claim for increased evaluations for the Veteran's 
bilateral lower extremity venous insuffiency).  Such issues were 
adjudicated by the RO in a June 2006 rating decision.  However, 
because the increased rating claims were received by the RO 
within the one year time frame that a Notice of Disagreement 
could be filed by the Veteran to appeal the initial ratings 
assigned by the RO in its July 2005 rating decision, and a 
substantive appeal was received within 60 days of issuance of a 
statement of the case as to the matters, the Board concludes that 
it is appropriate to find that it is the July 2005 rating 
decision, and not the June 2006 rating decision, is on appeal 
with respect to such issues.  The Board also finds that the 
Veteran is not prejudiced by such determination.  Accordingly, 
the issues on appeal have been recharacterized as those which are 
on the coversheet of this decision.

The Board observes that the Louisville, Kentucky RO certified the 
case for appellate review and continues to have jurisdiction over 
the Veteran's claims file.

In October 2008, the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of that 
hearing has been associated with the claims file.

The issues of entitlement to service connection for a 
cardiovascular disability and entitlement to a TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  There has been no demonstration by competent clinical, or 
competent and credible lay, evidence of record that the Veteran 
has a current chronic disability manifested by stress fractures 
of the feet and legs. 

2.  Throughout the rating period on the appeal, from January 20, 
2005, service-connected left lower extremity venous insufficiency 
has been manifested by persistent edema, without competent 
clinical, or competent and credible lay, evidence of stasis 
pigmentation or eczema.

3.  Throughout the rating period on the appeal, from January 20, 
2005, service-connected right lower extremity venous 
insufficiency has been manifested by persistent edema, without 
competent clinical, or competent and credible lay, evidence of 
stasis pigmentation or eczema.


CONCLUSIONS OF LAW

1.  A chronic disability manifested by stress fractures of the 
feet and legs was not incurred in, or aggravated by, active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303 (2010).

2.  Throughout the rating period on appeal, from January 20, 
2005, the criteria for a 20 percent rating for left lower 
extremity venous insufficiency have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002).  38 C.F.R. § 4.104, Diagnostic Code 
7120 (2010).

3.  Throughout the rating period on appeal, from January 20, 
2005, the criteria for a 20 percent rating for right lower 
extremity venous insufficiency have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002).  38 C.F.R. § 4.104, Diagnostic Code 
7120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  The Court in Dingess/Hartman holds that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, the Department of Veterans Affairs (VA) 
is required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned in 
the award of the benefit sought.

With respect to the issues of increased initial evaluations for 
service-connected bilateral lower extremity venous insufficiency, 
because the July 2005 rating decision granted service connection 
for such disabilities, such claims are now substantiated.  As 
such, her filing of a notice of disagreement as to the initial 
rating assigned does not trigger additional notice obligations 
under 38 U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3) (2010).  
Rather, the Veteran's appeal as to the initial rating assignments 
here triggers VA's statutory duties under 38 U.S.C.A. §§  5104 
and 7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran of 
what is necessary to obtain the maximum benefit allowed by the 
evidence and the law.  This has been accomplished here as an 
August 2007 Statement of the Case (SOC) provided the Veteran with 
the rating criteria for varicose veins.  Thus, the appellant has 
been informed of what is needed to achieve a higher schedular 
rating for her service-connected bilateral lower extremity venous 
insufficiency.

With respect to the issues of entitlement to service connection 
for stress fractures on appeal, the agency of original 
jurisdiction (AOJ) issued VCAA notice letters to the appellant in 
April 2005, November 2005, February 2006, November 2007, and May 
2009, that informed her of what evidence was required to 
substantiate the claim and of her and VA's respective duties for 
obtaining evidence and notified that a disability rating and 
effective date will be assigned in event of award of any benefit 
sought per Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. Court 
of Appeals for Veterans Claims held, in part, that VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In the 
present case, additional VCAA notice was issued after the AOJ 
decisions that are the bases of this appeal.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was harmless error.  The Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of her claim.  
Moreover, the appellant has been provided with every opportunity 
to submit evidence and argument in support of her claim and to 
respond to VA notices.  Therefore, although complete notice was 
not provided to the appellant until after the initial 
adjudication, the appeal was readjudicated thereafter, and the 
appellant has not been prejudiced thereby.  The actions taken by 
VA have essentially cured the error in the timing of notice.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records, private and VA treatment 
records, and Social Security Administration records.  
Additionally, the claims file contains the Veteran's statements 
in support of her claims.  The Board has carefully reviewed such 
statements and concludes that she has not identified further 
evidence not already of record.  The Board has also perused the 
medical records for references to additional treatment reports 
not of record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claims.  

The record reflects that the Veteran was afforded VA examinations 
in December 2005 and June 2010 for her bilateral lower extremity 
venous insufficiency disabilities.  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that 
the VA examinations obtained were more than adequate because the 
examiners elicited substantial information regarding the 
Veteran's medical history and symptoms and completed objective 
examinations of her which provided information relevant to the 
Diagnostic Codes rating criteria.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to these issues on appeal has 
been met.  38 C.F.R. § 3.159(c)(4).  

A VA examination was not conducted with respect to the claim for 
service connection for disability manifested by stress fractures 
of the legs and feet.  A medical examination or medical opinion 
is deemed to be necessary if the record does not contain 
sufficient competent medical evidence to decide the claim, but 
includes competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  
The Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include credible evidence of continuity and symptomatology such 
as pain or other symptoms capable of lay observation.  See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As discussed 
below, the Board does not find that the record establishes 
competent and credible lay, or competent medical, evidence of a 
current diagnosed disability or persistent or recurrent symptoms 
of disability, manifested by stress fractures of the legs and 
feet, establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  As such, a VA examination 
is not warranted under McClendon relative to the issue of service 
connection for disability manifested by stress fractures of the 
legs and feet.

Thus, based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with the 
duty to assist the Veteran in developing the facts pertinent to 
her claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal Criteria and Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need to 
discuss, in detail, extensive evidence submitted by the veteran 
or on his behalf.  Indeed, the Federal Circuit has held that the 
Board must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claims.  

The Secretary shall consider all information and lay and medical 
evidence of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When, after 
consideration of all of the evidence and material of record in an 
appropriate case before VA, there is an approximate balance of 
positive and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Service Connection

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active service.  
38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2010).

Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2010).

Present disability resulting from disease or injury in service is 
required to establish entitlement to service connection.  
Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To 
establish service connection for a disability, there must be 
competent evidence of a current disability (medical diagnosis), 
of incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-service 
injury or disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498, 507 (1995).  Regulations also 
provide that service connection may be granted for any disease 
diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2010).

The Veteran asserts that service connection is warranted for 
stress fractures of her feet and legs.  With respect to an in-
service injury or disease, the Veteran, during her October 2008 
videoconference hearing, reported that she started experiencing 
problems with stress fractures during basic training and was put 
on a six week profile.  She also testified that she was medically 
discharged due to such stress fractures.  (Transcript (T.) at 
page (pg.) 4-7).  However, the Veteran's service treatment 
records do not demonstrate that she ever complained of, was 
treated for, or diagnosed with, stress fractures.  Indeed, 
September 2004 reports of medical history and clinical 
examination show that Veteran denied a history of impaired use of 
the arms, legs, hands, or feet and the examining clinician 
reported that the Veteran's lower extremities were normal.  
Moreover, although a December 2004 DA Form 199 (Physical 
Evaluation Board Proceedings) described the Veteran's disability 
as bilateral lower extremity pain with bilateral edema, the 
clinical assessment was that of edema due to chronic venous 
insufficiency.  With respect to a current disability, post-
service treatment records show that the Veteran has reported a 
history of bilateral lower extremity stress fractures and shin 
splints.  During her October 2008 Board videoconference hearing, 
the Veteran also testified that she had experienced shin 
splints/stress fractures since service and was treated for such 
condition by a VA physician, who prescribed a pain reliever/anti-
inflammatory.  (Transcript (T.) at page (pg.) 8-14).  However, 
the record does not contain any clinical evidence ( including 
private or VA medicals records) that specifically shows that the 
she has complained of, sought treatment for, or been diagnosed 
with current bilateral stress fractures.  

The Board notes that although the Veteran asserts that she has 
current bilateral stress fractures that are related to service, 
she is not competent to provide an opinion requiring medical 
knowledge, such as a question of medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  She is competent to give 
evidence about what she experienced; for example, she is 
competent to report that she experienced certain symptomatology 
(i.e. pain) in service and since service.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  In this case, 
objective clinical evidence of record contradicts the lay 
assertions regarding her in-service and recent treatment for 
stress fractures, as evidenced by negative service treatment 
records (particularly the December 2004 Physical Evaluation Board 
proceedings report) and VA outpatient treatment records.  
Further, her statements on examination in service in September 
2004, wherein she denied a history of impairment of use of the 
legs and feet, specifically contradict her current assertions as 
to continuity of symptomatology.  As such, the Board finds the 
current lay assertions as to continuity of symptomatology to be 
less than credible.  Therefore, the Board finds that the negative 
objective clinical evidence of record, and negative medical 
history reported in service on examination in September 2004, is 
of greater probative value than the less than credible current 
statements of the Veteran as to continuity of symptomatology and, 
thus, will be given more probative weight.  

Accordingly, as the preponderance of the evidence of record does 
not demonstrate that the Veteran has current chronic disability 
manifested by stress fractures of the feet and legs, an award of 
service connection is not justified.  Support for this conclusion 
is found in Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) 
where the Court found that Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability and in the 
absence of proof of a present disability there can be no valid 
claim.  

The Board has considered the doctrine of giving the benefit of 
the doubt to the Veteran, under 38 U.S.C.A. § 5107 (West 2002), 
and 38 C.F.R. § 3.102 (2010), but does not find that the evidence 
is of such approximate balance as to warrant its application.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service connection 
for chronic disability manifested by stress fractures of the feet 
and legs.

Increased Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 
(2010).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
more closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2010).

When, after careful consideration of all procurable and assembled 
data, a reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010). 

In determining the level of impairment, the disability must be 
considered in the context of the whole recorded history.  38 
C.F.R. § 4.2, 4.41 (2010).  An evaluation of the level of 
disability present also includes consideration of the functional 
impairment of the appellant's ability to engage in ordinary 
activities, including employment.  38 C.F.R. § 4.10 (2010).

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  The Board must consider entitlement to 
staged ratings for different degrees of disability in the 
relevant time periods, that is, since the original grant of 
service connection.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable based upon the assertions and issues raised in the 
record and to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities may be assigned where the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1) (2010).

When all of the evidence is assembled, VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).

In this case, the record shows that the Veteran's bilateral lower 
extremity venous insufficiency has been evaluated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7120, which pertains to varicose veins.   
Under such diagnostic code, a 10 percent rating is warranted for 
intermittent edema of the extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms relieved 
by elevation of the extremity or by compression hosiery.  A 20 
percent rating is warranted for persistent edema that is 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 percent 
rating is warranted for persistent edema and stasis pigmentation 
or eczema, with or without intermittent ulceration.  A 60 percent 
rating is warranted for persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  Finally, a total (100 percent) rating is assigned 
for massive board-like edema with constant pain at rest.  38 
C.F.R. § 4.104, Diagnostic Code 7120 (2010).

A note following Diagnostic Code 7120 criteria provides that 
these evaluations are for the involvement of a single extremity.  
If more than one extremity is involved, each extremity is to be 
evaluated separately, and combined (under 38 C.F.R. § 4.25), 
using the bilateral factor (38 C.F.R. § 4.26), if applicable.  
Id.

Here, the record shows that the Veteran's lower extremities have 
been examined on numerous occasions, including on VA examination 
and during outpatient treatment.  Such records, particularly 
outpatient treatment records dated in August 2005 and July 2006 
show that the Veteran had mild ankle edema 1+.  A December 2005 
VA examination report shows that on physical examination the 
examiner noted that the Veteran's legs were swollen and that the 
right ankle measured 23 centimeters and the left ankle measured 
22.5 centimeters.  There was no evidence of varicosities and no 
cords were felt and she denied pain with deep palpation. The 
examiner also indicated that there was very mild pitting at the 
anterior shins bilaterally.  The December 2005 VA examination 
report also shows that the Veteran reported experiencing pain and 
swelling that goes and comes in her lower extremities on a daily 
basis.  The pain and swelling, which she rated as a 9 on a scale 
of 1 to 10, was usually aggravated by increased activity of being 
on her feet, including standing and walking greater than 15 
minutes and her menses, could last up to 12 hours and was 
alleviated by sitting down and resting. The Veteran also stated 
that she wore compression stockings and TED hose on a daily 
basis, but they made her legs achy.  

On VA examination in June 2010, the examiner reported that on 
physical examination of the Veteran's bilateral lower 
extremities, there was no edema, stasis pigmentation or eczema, 
no present ulceration, and no visible or palpable varicose veins.  
The examiner further indicated that the Veteran was unlikely to 
have varicose veins or lower extremity venous insufficiency 
because there was no evidence of lower extremity varicose veins 
or lower extremity insufficiency such as swelling, skin 
discoloration, eczema or ulcers on examination. 

In order to warrant a rating higher than 10 percent, the evidence 
must demonstrate persistent edema that is incompletely relieved 
by elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.   Here, the record demonstrates that the 
Veteran experiences persistent edema.  The Board observes that 
the examiner from the Veteran's June 2010 VA examination reported 
that the Veteran did not have edema on physical examination.  
However, the Board notes that on clinical evaluations in August 
2005, December 2005, and July 2006, edema was noted.  Also, 
during her October 2008 videoconference hearing, the Veteran 
reported that the experienced persistent swelling in her ankles 
on a daily basis, and that although she kept two or three pillows 
under her feet at night to help bring the swelling down, it was 
still persistent and could be seen in the morning.  (Transcript 
(T.) at page (pg.) 22-24.)  The Board notes that the Veteran is 
competent to report that she experiences persistent swelling on a 
daily basis.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
See also, Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board 
also finds that the Veteran's statements regarding her 
experiencing persistent swelling are credible because such 
statements are consistent with the documented clinical evidence 
of record, where she also reported experiencing the same lower 
extremity symptomatology.

Thus, in weighing the evidence of record and resolving all 
benefit of doubt in the Veteran's favor, the Board finds that 
because the evidence indicates that the Veteran's bilateral lower 
extremity venous insufficiency is manifested by persistent edema, 
incompletely relieved by elevation of the extremity, a 20 percent 
rating is warranted for each extremity, for a combined rating of 
36 percent, with 10 percent of this value added as a bilateral 
factor (see 38 C.F.R. §§ 4.25, 4.26 (201), equaling 39.6 percent, 
which is rounded to 40 percent, throughout the rating period on 
appeal, from January 20, 2005.  As the clinical evidence of 
record does not demonstrate stasis pigmentation or eczema, the 
next higher rating of 40 percent is not warranted.  While the 
Veteran is competent to report observation of change in skin 
color, she is not competent to diagnose stasis pigmentation.  
Nevertheless, beginning stasis pigmentation is contemplated in 
the 20 percent initial rating for each lower extremity assigned 
herein.  

As the Veteran's disability picture has remained fairly stable 
throughout the rating period on appeal, the Board concludes that 
staged ratings are not for application.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).

The Board has resolved all reasonable doubt in the Veteran's 
favor and has considered whether a higher evaluation can be 
granted under other potentially applicable diagnostic codes.  
However, the preponderance of the evidence is against assignment 
of a higher evaluation.

Extraschedular Consideration

The Board is required to address the issue of entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321 only in cases where 
the issue is expressly raised by the claimant or the record 
before the Board contains evidence of "exceptional or unusual" 
circumstances indicating that the rating schedule may be 
inadequate to compensate for the average impairment of earning 
capacity due to the disability.  See VA O.G.C. Prec. Op. 6-96 
(August 16, 1996).  In this case, consideration of an 
extraschedular rating has not been expressly raised.  Further, 
the record before the Board does not contain evidence of 
"exceptional or unusual" circumstances that would preclude the 
use of the regular rating schedule.


ORDER

Entitlement to service connection for chronic disability 
manifested by stress fractures of the feet and legs, is denied.

Entitlement to an initial 20 percent rating, but no higher, for 
left lower extremity venous insufficiency, is granted, subject to 
the applicable law governing the award of monetary benefits.

Entitlement to an initial 20 percent rating, but no higher, for 
right lower extremity venous insufficiency, is granted, subject 
to the applicable law governing the award of monetary benefits.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. § 
3.159 (2010).  A medical examination or medical opinion is deemed 
to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  
The Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include credible evidence of continuity and symptomatology such 
as pain or other symptoms capable of lay observation.  See 
McClendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

In May 2009, the Board remanded the issue of entitlement to 
service connection for a cardiovascular disability for a VA 
examination to determine the nature and etiology of the Veteran's 
current cardiovascular symptomatology.  In discussing the reasons 
for the remand, the Board noted that the Veteran had in-service 
cardiovascular symptomatology, including sinus bradycardia and 
physiologic mitral, tricuspid, and pulmonary valve regurgitation.  
The Board also specifically noted that post-service VA outpatient 
treatment records showed that examiners had reported various 
cardiovascular findings for the Veteran, including mitral valve 
insufficiency, mitral valve prolapse, mitral regurgitation, sinus 
bradycardia, cardiac arrhythmias, sinus tachycardia, and a mitral 
area systolic murmur. 

The record demonstrates that in response to the Board's 
directives, the Veteran was provided a VA cardiovascular 
examination in June 2010.  However, despite the evidence of in-
service and post-service cardiovascular symptomatology, the 
examiner found that the Veteran did not have a current 
cardiovascular disability, based on current tests, and did not 
provide an opinion as to the etiology of the Veteran's current 
cardiovascular disability.  The Board notes while the Veteran may 
not have displayed cardiac abnormality on the June 2010 VA 
examination, a clinical opinion reconciling the current negative 
findings with the positive cardiac findings previously of record 
would be useful in adjudicating this appeal.

Therefore, given the foregoing, the Board finds that compliance 
with the May 2009 remand has not been accomplished.  A remand by 
the Board confers on the claimant, as a matter of law, the right 
to compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Where the remand orders of the Board are not 
fully implemented, the Board itself errs in failing to insure 
compliance.  As such, the Board finds that this case is not ready 
for appellate review and must be remanded for further 
development.

Moreover, the Board notes that because the claim of entitlement 
to service connection for a cardiovascular disability could have 
a significant impact on the Veteran's claim for TDIU, a decision 
on the TDIU issue is again deferred pending completion of the 
actions requested below.  The Court has stated that issues are 
"inextricably intertwined" when they are so closely tied together 
that a final Board decision cannot be rendered unless all the 
issues have been considered.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that 
she furnish the names, addresses, and dates 
of treatment of all medical providers from 
whom she has received treatment for her 
cardiovascular disability since her 
discharge from service.  After securing the 
necessary authorizations for release of 
this information, obtain copies of all 
treatment records, referred to by the 
Veteran, not already of record.

2.  The Veteran's claims file should be 
forwarded to the June 2010 VA examiner, if 
available, or another appropriate 
clinician, to provide a statement 
reconciling the absence of clinical 
indication of any cardiovascular 
abnormality on testing on VA examination in 
June 2020, with the August 2004 finding of 
sinus bradycardia the October 2004 finding 
of physiologic mitral, tricuspid, and 
pulmonary valve regurgitation, and the 
February 2007 finding of mitral valve 
prolapse and mitral regurgitation.  
Additionally, a clinical opinion as to 
whether or not the findings of mitral valve 
insufficiency, mitral valve prolapse, 
mitral regurgitation, sinus tachycardia, 
cardiac arrhythmias, sinus bradycardia, and 
a mitral area systolic murmur, have 
resulted in current clinically significant 
cardiovascular disability, must be 
provided.  The rationale for all opinions 
proffered must be set forth.  If additional 
clinical examination of the Veteran is 
required to provide the requested opinions, 
such examination should be scheduled.  

The claims file, to include a copy of this 
REMAND, must be made available to the 
examiner for review, and the examination 
report should reflect that the claims 
folder was reviewed in conjunction with any 
clinical examination.  All necessary tests 
should be performed, and all findings set 
forth in detail.  

The examiner should also be requested to 
furnish an opinion concerning whether it is 
at least as likely as not that the 
Veteran's documented post-service mitral 
valve insufficiency, mitral valve prolapse, 
mitral regurgitation, sinus bradycardia, 
cardiac arrhythmias, sinus tachycardia, 
and/or mitral area systolic murmur, and/or 
any other diagnosed cardiovascular 
disability, is related to service.  
Rationale should be provided for the 
opinion offered.

3.  Thereafter, the issues on appeal should 
be readjudicated.  If any benefit sought is 
not granted, the Veteran and her 
representative should be issued a 
supplemental statement of the case, and 
afforded the appropriate period to respond.  
Thereafter, the claims should be returned 
to the Board for further appellate 
consideration, if otherwise in order.



The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


